Jason M. Drangel (JD 7204)
idrangel(@ipcounselors.com
Ashly E. Sands (AS 7715)
asands(@ipcounselors.com
Danielle S. Futterman (DY 4228)
dfutterman‘@ipcounselors.com
EPSTEIN DRANGEL LLP

60 East 42" Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391

Brian Igel (BI 4574)
bigel(@bilawfirm.com
BELLIZIO + {GEL PLLC

One Grand Central Place

305 Madison Avenue, 40" Floor
New York, New York 10165
Telephone: (212) 873-0250
Facsimile: (646) 395-1585
Attorneys for Plaintiff
Off-White LEC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

OFF-WHITE LLC,
Plaintiff

Vv.

i
t
1
|
AIILLIWE, AMASHIUSA, CHEN SHULING‘S, |
COZY-US, DAUDAN700, DHNINE, DW TECH!
LIMITED., EAST DEACONS, FHSJ, |
FRSHALOUIS, GORIMR, |
GUANGZHOUWANGPUMAOYIYOUXIANGON, |
HAOMAISHANGMAO, HENGRUIQI FINANCIAL |
CONSULTING, HONG KONG FORTUNE SWING |
ELECTRONICS CO., LIMITED,  JUSCH, |
KANGBLI, KEUCHIMN, LEMINXIAODIAN, |
MEIXUEYUETISHANGMAOYOUXIANGONGSI, }
MENGCHENGXIANQUNRUISHANGMAOYOUX |
IANGONGSI, MORETOMATOES, NEW ENERGY |
REAL ESTATE(HK)LIMITED., NSCY BOUTIQUE }

 

21-ev-5858 (LAK)

TPROPOSEBR{—-
UNSEALING ORDER

 
 

GROCERY STORE, NUANTONG, PANLAX, |
QUANZHOU FUXI CATERING CO., LID.,
RAOWEIYAQO, REDPOWAIR, RENRUYI AUTO
BEAUTY SHOP, SHENLIHONGDERR,
SHENYTYTIOY, SHIEHER, SPNDNFE,
TALXINGUI, TRADITIONES, TUOSHENG V
STORE, UTRATEONGS, WIKD,
XIEJUANDUJIANZHUCAILIAO,
XIUYANMANZUZIZHIXIANWEICHENGAINGB
AITHUODIAN,

YIWUJINSHANGYILIAOQIXIEY OUXIANGONG
Sl,  YIWUXIANGYUFUSHIYOUXIANGONGSL
YOU ZHI QING, YPDKJ, YYSWEOKP,
ZHANGXIAOQINGSDAY, ZHIXUEGAINIAN,
ZHOUZONGJINLKX and ZXMYBDZXM369,

I
I
1
1
L
E
!
i
I
!
I
|
|
L
F
i
1
E
1
!
I
L
E
'
1
!
I
I
1
I
!
I
E
I
!
I
E
i
i
1
I
E
'
i
1

od

WHEREAS the Court orders that this Action be unsealed, and Records Management
upload all documents filed to date on the Electronic Case Filing system.

SO ORDERED.

ee
—

f
SIGNED this 2S. day of fat 2021. at_Z. ZY pol /

New York, New York fl

Ulex \ .

HON, TEWIS A. KAPLAN ~ (
UNITED STATES DISTRICT JUDGE

  
 

bo

 
